         Case 7:19-cv-07336-NSR Document 28 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     12/11/2020
JUAN PENA,

                               Plaintiff,                         7:19-CV-7336 (NSR)
       -against-

                                                                   SUPPLEMENTAL
ROBERT MORTON, JR.; OLAYEMI ODENIYI,                             ORDER OF SERVICE
                               Defendants.



NELSON S. ROMÁN, United States District Judge

       Plaintiff Juan Pena, who is currently incarcerated in the Bare Hill Correctional Facility,

appears pro se and asserts claims that the defendants violated his federal constitutional rights.

The Court construes Plaintiff’s Third Amended Complaint (ECF No. 24) as asserting claims

under 42 U.S.C. § 1983.

       By order dated February 3, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). The Court directs service on Defendant

Olayemi Odeniyi. To allow Plaintiff to effect service on Defendant Odeniyi through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for Defendant Odeniyi. The service address for

Defendant Odeniyi is: Downstate Correctional Facility, 121 Red Schoolhouse Road, P.O. Box

445, Fishkill, NY 12524. The Clerk of Court is further instructed to issue a summons for

Defendant Odeniyi, and deliver to the Marshals Service all of the paperwork necessary for the

Marshals Service to effect service on Defendant. Plaintiff must notify the Court in writing if his

address changes, and the Court may dismiss this action if Plaintiff fails to do so.
           Case 7:19-cv-07336-NSR Document 28 Filed 12/11/20 Page 2 of 2




         The Clerk of the Court is directed to mail a copy of this order to Plaintiff and show proof

of service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

         It is Plaintiff’s responsibility to ensure that service is made within 90 days of the date the

summons is issued, and if necessary, to request an extension of time for service.

Dated:    December 11, 2020                                    SO ORDERED:

          White Plains, New York



                                                  ________________________________

                                                           NELSON S. ROMÁN

                                                         United States District Judge




                                                   2
